Exhibit 10.30

 

This LOAN AND SECURITY AGREEMENT is entered into as of June 28, 2005, by and
between COMERICA BANK (“Bank”) and ARRAY BIOPHARMA, INC. (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.                                       DEFINITIONS AND CONSTRUCTION.

 

1.1                                 Definitions.  As used in this Agreement, the
following terms shall have the following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights for the receipt of money, payment intangibles, and all other forms of
obligations owing to Borrower arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services by Borrower, whether or not earned by performance,
and any and all credit insurance, guaranties, and other security therefor.

 

“Account Control Agreement” means an executed account control agreement in favor
of Bank covering an account or accounts of Borrower held at another financial
institution, in form and substance acceptable to Bank and Borrower; provided,
that any Account Control Agreement will be structured such that Collateral will
not be classified as restricted cash for financial reporting purposes.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding commenced by or against Borrower, whether or not suit is
brought.

 

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

 

“Borrower’s Books” means all of Borrower’s books and records including: 
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and those portions of computer
programs, or tape files, and the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

--------------------------------------------------------------------------------


 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

“Chief Executive Office State” means Colorado, where Borrower’s chief executive
office is located.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code, as amended or supplemented
from time to time.

 

“Collateral” means the property described on Exhibit A attached hereto and all
Negotiable Collateral to the extent not described on Exhibit A, except to the
extent any such property (i) is nonassignable by its terms without the consent
of another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), or (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral; provided that in no case shall the definition of “Collateral”
exclude any Accounts, proceeds of the disposition of any property, or general
intangibles consisting of rights to payment therefor.

 

“Collateral State” means the state or states where the Collateral is located,
which is Colorado.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards, or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Credit Extension” means each Advance, Equipment Advance, the Term Loan or any
other extension of credit by Bank to or for the benefit of Borrower hereunder.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“Equipment Advance(s)” means a cash advance or cash advances under the Equipment
Line.

 

2

--------------------------------------------------------------------------------


 

“Equipment Line” means a Credit Extension of up to Five Million Dollars
($5,000,000).

 

“Equipment Maturity Date” means June 28, 2010.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Inventory” means all present and future inventory in which Borrower has any
interest.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with
Section 2.1(b)(iii).

 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed Two Million Dollars ($2,000,000)

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents,
(iii) Borrower’s interest in, or the value, perfection or priority of Bank’s
security interest in the Collateral.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities (other than treasury stock of Borrower), documents of title,
and chattel paper.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an

 

3

--------------------------------------------------------------------------------


 

Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of this Agreement.

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness of Borrower in favor of Bank
arising under this Agreement or any other Loan Document;

 

(b)                                 Indebtedness existing on the Closing Date
and disclosed in the Schedule;

 

(c)                                  Indebtedness of Borrower secured by a lien
described in clause (c) of the defined term “Permitted Liens;” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
equipment financed with such Indebtedness;

 

(d)                                 Subordinated Debt;

 

(e)                                  Indebtedness to trade creditors incurred in
the ordinary course of business; and

 

(f)                                    Extensions, refinancings and renewals of
any items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(a)                                  Investments existing on the Closing Date
disclosed in the Schedule; and

 

(b)                                 Investments allowed under the Borrower’s
investment policy as approved by Borrower’s Audit Committee and/or Board of
Directors from time to time, including (i) Marketable direct obligations issued
or unconditionally guaranteed by the United States of America or any agency or
any State thereof maturing within one (1) year from the date of acquisition
thereof, (ii) commercial paper maturing no more than one (1) year from the date
of creation thereof and currently having rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Service,
(iii) certificates of deposit from Bank or another financial institution
maturing no more than one year from the date of investment therein, and
(iv) money market accounts from Bank or another financial institution;

 

(c)                                  Repurchases of stock from former employees
or directors of Borrower under the terms of applicable repurchase agreements;

 

(d)                                 Investments accepted in connection with
Permitted Transfers;

 

(e)                                  Investments of Subsidiaries in or to other
Subsidiaries or Borrower and Investments by Borrower in Subsidiaries;

 

(f)                                    Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plan agreements approved by
Borrower’s Board of Directors;

 

(g)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business;

 

4

--------------------------------------------------------------------------------


 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business, provided that this
subparagraph (h) shall not apply to Investments of Borrower in any Subsidiary;
and

 

(i)                                     Joint ventures or strategic alliances in
the ordinary course of Borrower’s business.

 

“Permitted Liens” means the following:

 

(a)                                  Any Liens existing on the Closing Date and
disclosed in the Schedule (excluding Liens to be satisfied with the proceeds of
the Advances) or arising under this Agreement or the other Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and for which Borrower maintains adequate
reserves, provided the same have no priority over any of Bank’s security
interests;

 

(c)                                  Liens (i) upon or in any Equipment (other
than Equipment financed by an Equipment Advance) acquired or held by Borrower or
any of its Subsidiaries to secure the purchase price of such Equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such Equipment, or (ii) existing on such Equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such Equipment;

 

(d)                                 Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (a) through (c) above, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase;

 

(e)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Sections
8.5 or 8.9; and

 

(f)                                    Liens in favor of other financial
institutions arising in connection with Borrower’s deposit accounts held at such
institutions to secured standard fees for deposit services charged by, but not
financing made available by such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit accounts.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a)                                  Inventory in the ordinary course of
business;

 

(b)                                 licenses and similar arrangements for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business;

 

(c)                                  worn-out, unused or obsolete Equipment not
financed with the proceeds of Equipment Advances; or

 

(d)                                 other assets of Borrower or its Subsidiaries
that do not constitute Collateral (other than expenditures of cash in the
ordinary course of Borrower’s business).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

5

--------------------------------------------------------------------------------


 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Revolving Line” means a Credit Extension of up to Two Million Dollars
($2,000,000) (inclusive of any amounts outstanding under the Letter of Credit
Sublimit).

 

“Revolving Maturity Date” means June 28, 2008.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof has the ordinary voting power to elect the
Board of Directors, managers or trustees of the entity, at the time as of which
any determination is being made, is owned by Borrower, either directly or
through an Affiliate.

 

“Term Loan” has the meaning set forth in Section 2.1(d).

 

“Term Loan Maturity Date” means June 28, 2010.

 

1.2                                 Accounting Terms.  Any accounting term not
specifically defined herein shall be construed in accordance with GAAP and all
calculations shall be made in accordance with GAAP.  The term “financial
statements” shall include the accompanying notes and schedules.

 

2.                                       LOAN AND TERMS OF PAYMENT.

 

2.1                                 Credit Extensions.

 

(a)                                  Promise to Pay.  Borrower promises to pay
to Bank, in lawful money of the United States of America, the aggregate unpaid
principal amount of all Credit Extensions made by Bank to Borrower, together
with interest on the unpaid principal amount of such Credit Extensions at rates
in accordance with the terms hereof.

 

(b)                                 Advances Under Revolving Line.

 

(i)                  Amount.  Subject to and upon the terms and conditions of
this Agreement (1) Borrower may request Advances in an aggregate outstanding
amount not to exceed the Revolving Line, less any amounts outstanding under the
Letter of Credit Sublimit, and (2) amounts borrowed pursuant to this
Section 2.1(b) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(b) shall be
immediately due and payable.  Borrower may prepay any Advances without penalty
or premium.

 

6

--------------------------------------------------------------------------------


 

(ii)               Form of Request.  Whenever Borrower desires an Advance,
Borrower will notify Bank by facsimile transmission or telephone no later than
3:00 p.m. Pacific time (1:00 p.m. Pacific time for wire transfers), on the
Business Day that the Advance is to be made.  Each such notification shall be
promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B hereto.  Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid.  Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof, and Borrower shall indemnify and hold Bank harmless for any damages or
loss suffered by Bank as a result of such reliance.  Bank will credit the amount
of Advances made under this Section 2.1(b) to Borrower’s deposit account.

 

(iii)            Letter of Credit Sublimit. Subject to the availability under
the Revolving Line, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving Maturity
Date, Bank shall issue for the account of Borrower such Letters of Credit as
Borrower may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for the purpose of calculating availability under the Revolving Line. 
Any drawn but unreimbursed amounts under any Letters of Credit shall be charged
as Advances against the Revolving Line. All Letters of Credit shall be in form
and substance acceptable to Bank in its sole reasonable discretion and shall be
subject to the terms and conditions of Bank’s form application and letter of
credit agreement.  Borrower will pay any standard issuance and other fees that
Bank notifies Borrower it will charge for issuing and processing Letters of
Credit, not to exceed 0.50% annually.

 

(iv)           Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not secured to Bank’s satisfaction its obligations with respect to
any Letters of Credit by the Revolving Maturity Date, then, effective as of such
date, the balance in any deposit accounts held by Bank and the certificates of
deposit or time deposit accounts issued by Bank in Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates or accounts), shall
automatically secure such obligations to the extent of the then continuing or
outstanding and undrawn Letters of Credit.  Borrower authorizes Bank to hold
such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the Letters of Credit are outstanding or
continue.

 

(c)                                  Equipment Advances.

 

(i)                  Subject to and upon the terms and conditions of this
Agreement, Bank agrees to make Equipment Advances to Borrower.  Borrower may
request Equipment Advances at any time from the date hereof through December 28,
2006.   The aggregate outstanding amount of the Equipment Advances shall not
exceed the Equipment Line.  Each Equipment Advance shall not exceed one hundred
percent (100%) of the invoice amount of equipment, capitalized software and
tenant improvements (which Borrower shall, in any case, have purchased within 90
days of the date of the corresponding Equipment Advance or after April 1, 2005
in the case of Equipment, capitalized software and/or tenant improvements not
present at Borrower at the time of Bank’s appraisal), excluding taxes, shipping,
warranty charges, freight discounts and installation expense.  Equipment
Advances for capitalized software and tenant improvements shall not exceed ten
percent (10%) of the Equipment Line.

 

(ii)               Interest shall accrue from the date Borrower receives each
Equipment Advance at the rate specified in Section 2.3 (a), and shall be payable
in accordance with Section 2.3(c).  Any Equipment Advances that are outstanding
on the Equipment Maturity Date shall be payable in a single payment of
principal, plus all accrued interest, on the Equipment Maturity Date, at which
time all amounts due in connection with Equipment Advances made under this
Section 2.1(c) shall be immediately due and payable.  Equipment Advances, once
repaid, may not be reborrowed.  Borrower may prepay any Equipment Advances
without penalty or premium.

 

7

--------------------------------------------------------------------------------


 

(iii)            When Borrower desires to obtain an Equipment Advance, Borrower
shall notify Bank (which notice shall be irrevocable) by facsimile transmission
to be received no later than 3:00 p.m. Pacific time three (3) Business Days
before the day on which the Equipment Advance is to be made.  Such notice shall
be substantially in the form of Exhibit B.  The notice shall be signed by a
Responsible Officer or its designee and include a copy of the invoice for any
Equipment to be financed.

 

(d)                                 Term Loan.

 

(i)                  Subject to and upon the terms and conditions of this
Agreement, on the Closing Date or as soon thereafter as is practical, Bank shall
make one term loan to Borrower in an aggregate amount not to exceed Ten Million
Dollars ($10,000,000) (the “Term Loan”), which amount shall be used to refinance
existing fixed assets and to support working capital requirements.

 

(ii)               Interest shall accrue from the date Borrower receives the
funds under the Term Loan is made at the rate specified in Section 2.3(a), and
shall be payable monthly on the first day of each month commencing on the first
day of the first month after the Term Loan is made.  The Term Loan shall be
repaid in a single payment of principal plus accrued but unpaid interest on the
Term Loan Maturity Date, at which time all amounts owing under this
Section 2.1(d) shall be immediately due and payable.  The Term Loan, once
repaid, may not be reborrowed.  Borrower may prepay the Term Loan without
penalty or premium.

 

(iii)            When Borrower desires to obtain the Term Loan, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Pacific time three (3) Business Days before the
day on which the Term Loan is to be made.  Such notice shall be substantially in
the form of Exhibit B.  The notice shall be signed by a Responsible Officer or
its designee.

 

2.2                                 Intentionally Omitted.

 

2.3                                 Interest Rates, Payments, and Calculations.

 

(a)                                  Interest Rates.  Except as set forth in
Section 2.3(b), the Advances, the Equipment Advances and the Term Loan shall
bear interest, on the outstanding daily balance thereof, as set forth in the
LIBOR/Cost of Funds Addendum to Loan & Security Agreement attached as Exhibit D
hereto.

 

(b)                                 Late Fee; Default Rate.  If any payment is
not made within ten (10) days after the date such payment is due, Borrower shall
pay Bank a late fee equal to the lesser of (i) five percent (5%) of the amount
of such unpaid amount or (ii) the maximum amount permitted to be charged under
applicable law.

 

(c)                                  Payments.  Interest hereunder shall be due
and payable on the first calendar day of each month during the term hereof. 
Bank shall, at its option, charge such interest, all Bank Expenses, and all
Periodic Payments against any of Borrower’s deposit accounts or against the
Revolving Line, in which case those amounts shall thereafter accrue interest at
the rate then applicable hereunder.  Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.

 

(d)                                 Computation.  In the event the Prime Rate is
changed from time to time hereafter, the applicable rate of interest hereunder
shall be increased or decreased, effective as of the day the Prime Rate is
changed, by an amount equal to such change in the Prime Rate.  All interest
chargeable under the Loan Documents shall be computed on the basis of a three
hundred sixty (360) day year for the actual number of days elapsed.

 

2.4                                 Crediting Payments.  Prior to the occurrence
of an Event of Default, Bank shall credit a wire transfer of funds, check or
other item of payment to such deposit account or Obligation as Borrower
specifies except that to the extent Borrower uses the Advances to purchase
Collateral, Borrower’s repayment of the Advances shall apply on a
“first-in-first-out” basis so that the portion of the Advances used to purchase
a particular item of Collateral shall be paid in the chronological order the
Borrower purchased the Collateral.  After the occurrence of an

 

8

--------------------------------------------------------------------------------


 

Event of Default, Bank shall have the right, in its sole discretion, to
immediately apply any wire transfer of funds, check, or other item of payment to
reduce Obligations, but such applications of funds shall not be considered a
payment on account unless such payment is of immediately available federal funds
or unless and until such check or other item of payment is honored when
presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2.5                                 Bank Expenses.  On the Closing Date,
Borrower shall pay to Bank, Bank Expenses incurred through the Closing Date (not
to exceed $5,000) and, after the Closing Date, all Bank Expenses as and when
they become due provided that Bank provides Borrower with written notice
thereof.

 

2.6                                 Term.  This Agreement shall become effective
on the Closing Date and, subject to Section 13.7, shall continue in full force
and effect for so long as any Obligations remain outstanding or Bank has any
obligation to make Credit Extensions under this Agreement.  Notwithstanding the
foregoing, Bank shall have the right to terminate its obligation to make Credit
Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.

 

3.                                       CONDITIONS OF LOANS.

 

3.1                                 Conditions Precedent to Initial Credit
Extension.  The obligation of Bank to make the initial Credit Extension is
subject to the condition precedent that Bank shall have received, in form and
substance satisfactory to Bank, the following:

 

(a)                                  this Agreement;

 

(b)                                 an officer’s certificate of Borrower with
respect to incumbency and resolutions authorizing the execution and delivery of
this Agreement;

 

(c)                                  UCC National Form Financing Statement;

 

(d)                                 current SOS Reports indicating that except
for Permitted Liens, there are no other security interests or Liens of record in
the Collateral;

 

(e)                                  a deposit account control agreement with
respect to Borrower’s investment account held at Lehman Brothers (the “Lehman
Account”).

 

(f)                                    securities and/or deposit account control
agreements with respect to any accounts permitted hereunder to be maintained
outside Bank;

 

(g)                                 a Lessor’s Acknowledgment and Subordination
for Borrower’s Boulder location;

 

(h)                                 a Lessor’s Acknowledgment and Subordination
for Borrower’s Longmont location;

 

(i)                                     agreement to provide insurance;

 

(j)                                     payment of the fees and Bank Expenses
then due specified in Section 2.5 hereof;

 

(k)                                  current financial statements, including
audited statements for Borrower’s most recently ended fiscal year, together with
an unqualified opinion, company prepared consolidated and consolidating balance
sheets and income statements for the most recently ended month in accordance
with Section 6.2, and such other updated financial information as Bank may
reasonably request;

 

9

--------------------------------------------------------------------------------


 

(l)                                     current Compliance Certificate in
accordance with Section 6.2; and

 

(m)                               such other documents or certificates, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate.

 

3.2                                 Conditions Precedent to all Credit
Extensions.  The obligation of Bank to make each Credit Extension, including the
initial Credit Extension, is further subject to the following conditions:

 

(a)                                  timely receipt by Bank of the
Payment/Advance Form as provided in Section 2.1; and

 

(b)                                 the representations and warranties contained
in Section 5 shall be true and correct in all material respects on and as of the
date of such Payment/Advance Form and on the effective date of each Credit
Extension as though made at and as of each such date, and no Event of Default
shall have occurred and be continuing, or would exist after giving effect to
such Credit Extension (provided, however, that those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date).  The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2.

 

4.                                       CREATION OF SECURITY INTEREST.

 

4.1                                 Grant of Security Interest.  Borrower grants
and pledges to Bank a continuing security interest in the Collateral to secure
prompt repayment of any and all Obligations and in order to secure prompt
performance by Borrower of each of its covenants and duties under the Loan
Documents.  Except as set forth in the Schedule, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral.  Notwithstanding any termination, Bank’s Lien on the
Collateral shall remain in effect for so long as any Obligations are
outstanding.

 

4.2                                 Perfection of Security Interest.  Borrower
authorizes Bank to file at any time financing statements, continuation
statements, and amendments thereto that (i) either specifically describe the
Collateral or describe the Collateral as all assets of Borrower of the kind
pledged hereunder, and (ii) contain any other information required by the Code
for the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, including whether Borrower is an
organization, the type of organization and any organizational identification
number issued to Borrower, if applicable.  Any such financing statements may be
signed by Bank on behalf of Borrower, as provided in the Code, and may be filed
at any time in any jurisdiction whether or not Revised Article 9 of the Code is
then in effect in that jurisdiction.  Borrower shall from time to time endorse
and deliver to Bank, at the request of Bank, all Negotiable Collateral and other
documents that Bank may reasonably request, in form satisfactory to Bank, if
necessary to perfect and continue perfected Bank’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Loan Documents.  Borrower shall have possession of the Collateral,
except where expressly otherwise provided in this Agreement or where Bank is
required to perfect its security interest by possession in addition to the
filing of a financing statement.  Where Collateral is in possession of a third
party bailee, Borrower shall take such steps as Bank reasonably requests for
Bank to (i) obtain an acknowledgment, in form and substance satisfactory to
Bank, of the bailee that the bailee holds such Collateral for the benefit of
Bank, (ii) obtain “control” of any Collateral consisting of investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper (as such
items and the term “control” are defined in Revised Article 9 of the Code) by
causing the securities intermediary or depositary institution or issuing bank to
execute a control agreement in form and substance satisfactory to Bank. 
Borrower will not create any chattel paper without placing a legend on the
chattel paper acceptable to Bank indicating that Bank has a security interest in
the chattel paper.  Borrower from time to time may deposit with Bank specific
cash collateral to secure specific Obligations; Borrower authorizes Bank to hold
such specific balances in pledge and to decline to honor any drafts thereon or
any request by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the specific Obligations are outstanding.

 

4.3                                 Right to Inspect.  Bank (through any of its
officers, employees, or agents) shall have the right, upon reasonable prior
notice, from time to time during Borrower’s usual business hours but no more
than twice a year (unless an Event of Default has occurred and is continuing),
to inspect Borrower’s Books and to make copies

 

10

--------------------------------------------------------------------------------


 

thereof and to check, test, and appraise the Collateral in order to verify
Borrower’s financial condition or the amount, condition of, or any other matter
relating to, the Collateral.

 

5.                                       REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1                                 Due Organization and Qualification. 
Borrower and each Subsidiary is duly existing under the laws of the state in
which it is organized and qualified and licensed to do business in any state in
which the conduct of its business or its ownership of property requires that it
be so qualified, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.

 

5.2                                 Due Authorization; No Conflict.  The
execution, delivery, and performance of the Loan Documents are within Borrower’s
powers, have been duly authorized, and are not in conflict with nor constitute a
breach of any provision contained in Borrower’s Certificate of Incorporation or
Bylaws, nor will they constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement by which it is bound, except to the extent such default could not
reasonably be expected to cause a Material Adverse Effect.

 

5.3                                 Collateral.  Borrower has rights in or the
power to transfer the Collateral, and its title to the Collateral is free and
clear of Liens, adverse claims, and restrictions on transfer or pledge except
for Permitted Liens.  Except as set forth on the Schedule, all Collateral is
located solely in the Collateral States.  All Inventory is in all material
respects of good and merchantable quality, except for Inventory for which
adequate reserves have been made.  Except as set forth in the Schedule, none of
the Collateral is maintained or invested with a Person other than Bank or Bank’s
Affiliates.

 

5.4                                 Name; Location of Chief Executive Office. 
Except as disclosed in the Schedule, Borrower has not done business under any
name other than that specified on the signature page hereof, and its exact legal
name is as set forth in the first paragraph of this Agreement.  The chief
executive office of Borrower is located in the Chief Executive Office State at
the address indicated in Section 10 hereof.

 

5.5                                 Litigation.  Except as set forth in the
Schedule, there are no actions or proceedings pending by or against Borrower or
any  Subsidiary before any court or administrative agency in which a likely
adverse decision could reasonably be expected to have a Material Adverse Effect.

 

5.6                                 No Material Adverse Change in Financial
Statements.  All consolidated and consolidating financial statements related to
Borrower and any Subsidiary that are delivered by Borrower to Bank fairly
present in all material respects Borrower’s consolidated and consolidating
financial condition as of the date thereof and Borrower’s consolidated and
consolidating results of operations for the period then ended.  There has not
been a material adverse change in the consolidated or in the consolidating
financial condition of Borrower since the date of the most recent of such
financial statements submitted to Bank.

 

5.7                                 Solvency, Payment of Debts.  Borrower is
able to pay its debts (including trade debts) as they mature; the fair saleable
value of Borrower’s assets (including goodwill minus disposition costs) exceeds
the fair value of its liabilities; and Borrower is not left with unreasonably
small capital after the transactions contemplated by this Agreement.

 

5.8                                 Compliance with Laws and Regulations. 
Borrower and each Subsidiary have met the minimum funding requirements of ERISA
with respect to any employee benefit plans subject to ERISA.  No event has
occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could
have a Material Adverse Effect.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  Borrower is not engaged principally, or as one
of the important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System).  Borrower has
complied in all material respects with all the

 

11

--------------------------------------------------------------------------------


 

provisions of the Federal Fair Labor Standards Act.  Borrower is in compliance
with all environmental laws, regulations and ordinances except where the failure
to comply is not reasonably likely to have a Material Adverse Effect.  Borrower
has not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which could reasonably be expected to have a Material Adverse
Effect.  Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes could not reasonably be expected to have a Material
Adverse Effect.

 

5.9                                 Subsidiaries.  Borrower does not own any
stock, partnership interest or other equity securities of any Person, except for
Permitted Investments.

 

5.10                           Government Consents.  Borrower and each
Subsidiary have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of Borrower’s
business as currently conducted, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Effect.

 

5.11                           Inbound Licenses.  Except as disclosed on the
Schedule, Borrower is not a party to, nor is bound by, any license or other
agreement that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in any Collateral.

 

5.12                           Full Disclosure.  No representation, warranty or
other statement made by Borrower in any certificate or written statement
furnished to Bank taken together with all such certificates and written
statements furnished to Bank contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained in such certificates or statements not misleading it being recognized
by Bank that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not to be viewed as facts and that
actual results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results.

 

6.                                       AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, Borrower shall do all of the following:

 

6.1                                 Good Standing and Government Compliance. 
Borrower shall maintain its and each of its Subsidiaries’ corporate existence
and good standing in the state or other location of each such entity’s
organization, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could have a Material Adverse
Effect, and shall furnish to Bank the organizational identification number
issued to Borrower by the authorities of the state in which Borrower is
organized, if applicable.  Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA.  Borrower shall comply in all material respects
with all applicable Environmental Laws, and maintain all material permits,
licenses and approvals required thereunder where the failure to do so could have
a Material Adverse Effect.  Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government
rules and regulations to which it is subject, and shall maintain, and shall
cause each of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which or failure to comply with which could reasonably
be expected to have a Material Adverse Effect.

 

6.2                                 Financial Statements, Reports,
Certificates.  Borrower shall deliver the following to Bank: (i) as soon as
available, but in any event within twenty (20) days after the end of each
calendar month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s operations during such period, in a
form reasonably acceptable to Bank and certified by a Responsible Officer;
(ii) copies of all statements, reports and notices sent or made available
generally by Borrower to its security holders or to any holders of Subordinated
Debt and all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission within five (5) days of filing; (iii) promptly upon receipt
of notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of Five Million Dollars ($5,000,000) or more; (iv) promptly upon
receipt, each management letter

 

12

--------------------------------------------------------------------------------


 

prepared by Borrower’s independent certified public accounting firm regarding
Borrower’s management control systems; and (v) such budgets as Bank may
reasonably request from time to time.

 

(a)                                  Within twenty (20) days after the last day
of each month and within five (5) days after the Securities and Exchange
Commission’s standard filing date for 10-Qs, Borrower shall deliver to Bank a
Compliance Certificate certified as of the last day of the applicable month and
signed by a Responsible Officer in substantially the form of Exhibit C hereto.

 

(b)                                 Within five (5) days after the last day of
each month, Borrower shall provide Bank with a cash balance certificate
certifying Borrower’s total Cash held at Bank and at other financial
institutions subject to Account Control Agreements and Borrower shall provide
Bank with a means of real-time access to Borrower’s Accounts held outside of
Bank which amounts Bank may confirm at any time.  Such means of real-time access
to Borrower’s Accounts shall be satisfactory to Bank in its sole reasonable
discretion.

 

(c)                                  As soon as possible and in any event within
three (3) calendar days after becoming aware of the occurrence or existence of
an Event of Default hereunder, a written statement of a Responsible Officer
setting forth details of the Event of Default, and the action which Borrower has
taken or proposes to take with respect thereto.

 

(d)                                 Bank shall have a right from time to time
hereafter to appraise Borrower’s fixed assets at Bank’s expense, provided that
such audits will be conducted no more often than once every two (2) years unless
an Event of Default has occurred and is continuing.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.  If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements and the Compliance
Certificate, each bearing the physical signature of the Responsible Officer.

 

6.3                                 Inventory; Returns.  Borrower shall keep all
Inventory in good and merchantable condition except for Inventory for which
adequate reserves have been made.  Returns and allowances, if any, as between
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of Borrower, as they exist on the Closing
Date.  Borrower shall promptly notify Bank of all returns and recoveries and of
all disputes and claims involving more than One Million Dollars ($1,000,000).

 

6.4                                 Taxes.  Borrower shall make, and  cause each
Subsidiary to make, due and timely payment or deposit of all material federal,
state, and local taxes, assessments, or contributions required of it by law,
including, but not limited to, those laws concerning income taxes, F.I.C.A.,
F.U.T.A. and state disability, and will execute and deliver to Bank, on demand,
proof satisfactory to Bank indicating that Borrower or a Subsidiary has made
such payments or deposits and any appropriate certificates attesting to the
payment or deposit thereof; provided that Borrower or a Subsidiary need not make
any payment if the amount or validity of such payment is contested in good faith
by appropriate proceedings and is reserved against (to the extent required by
GAAP) by Borrower.

 

6.5                                 Insurance.

 

(a)                                  Borrower, at its expense, shall keep the
Collateral, as applicable, insured against loss or damage by fire, theft,
explosion, sprinklers, and all other hazards and risks, and in such amounts, as
ordinarily insured against by other owners in similar businesses conducted in
the locations where Borrower’s business is conducted on the date hereof. 
Borrower shall also maintain liability and other insurance in amounts and of a
type that are customary to businesses similar to Borrower’s.

 

13

--------------------------------------------------------------------------------


 

(b)                                 All such policies of insurance shall be in
such form, with such companies, and in such amounts as are reasonably
satisfactory to Bank.  All policies of property insurance shall contain a
lender’s loss payable endorsement, in a form reasonably satisfactory to Bank,
showing Bank as an additional loss payee, and all liability insurance policies
shall show the Bank as an additional insured and shall specify that the insurer
must give at least 20 days notice to Bank before canceling its policy for any
reason.  Upon Bank’s request, Borrower shall deliver to Bank certified copies of
the policies of insurance and evidence of all premium payments.  If no Event of
Default has occurred and is continuing, proceeds payable under any casualty
policy will, at Borrower’s option, be payable to Borrower to replace the
property subject to the claim, provided that any such replacement property shall
be deemed Collateral in which Bank has been granted a first priority security
interest.  If an Event of Default has occurred and is continuing, all proceeds
payable under any such policy shall, at Bank’s option, be payable to Bank to be
applied on account of the Obligations.

 

6.6                                 Minimum Cash at Bank.  Borrower shall at all
times, measured on a daily basis, (A) maintain a balance of unrestricted Cash at
Bank of not less than: (i) Beginning on the date thirty (30) days after the
Closing Date, Two Million Dollars ($2,000,000) if Borrower’s total Cash at Bank
plus Cash covered by Account Control Agreements is not less than Thirty Million
Dollars ($30,000,000), (ii) At all times after the Closing Date, Eight Million
Five Hundred Thousand Dollars ($8,500,000) if Borrower’s total Cash at Bank plus
Cash covered by Account Control Agreements is at least Twenty Five Million
Dollars ($25,000,000) but less than Thirty Million Dollars ($30,000,000) and
(iii) At all times after the Closing Date, Seventeen Million Dollars
($17,000,000) if Borrower’s total Cash at Bank plus Cash covered by Account
Control Agreements is less than Twenty Five Million Dollars ($25,000,000) and
(B) maintain a balance of Cash at Bank plus Cash covered by Account Control
Agreements of not less than Twenty Million Dollars ($20,000,000).  
Notwithstanding the foregoing, if Borrower fails to comply with any of the
provisions of this Section 6.7 at any time, Borrower shall have two (2) Business
Days from the date of such failure to deposit additional funds in accounts at
Bank or other accounts covered by Account Control Agreements so that Borrower is
in compliance with this Section 6.7.

 

6.7                                 Creation/Acquisition of Subsidiaries.  In
the event Borrower or any Subsidiary creates or acquires any Subsidiary,
Borrower and such Subsidiary shall promptly notify Bank of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Bank to cause such Subsidiary to guarantee the Obligations of
Borrower under the Loan Documents and grant a continuing pledge and security
interest in and to the collateral of such Subsidiary (substantially as described
on Exhibit A hereto).

 

6.8                                 Further Assurances.  At any time and from
time to time Borrower shall execute and deliver such further instruments and
take such further action as may reasonably be requested by Bank to effect the
purposes of this Agreement.

 

7.                                       NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld or delayed:

 

7.1                                 Dispositions.  Convey, sell, lease, license,
transfer or otherwise dispose of (collectively, to “Transfer”) all or any part
of the Collateral.

 

7.2                                 Change in Name, Location, Executive Office,
or Executive Management; Change in Business; Change in Fiscal Year; Change in
Control.  Change its name or the Borrower State or relocate its chief executive
office without thirty(30) days prior written notification to Bank; replace its
chief executive officer or chief financial officer without thirty (30) days
prior written notification to Bank; engage in any business, or permit any of its
Subsidiaries to engage in any business, other than or reasonably related or
incidental to the businesses currently engaged in by Borrower; change its fiscal
year end; suffer or permit a Change in Control.

 

7.3                                 Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or

 

14

--------------------------------------------------------------------------------


 

substantially all of the capital stock or property of another Person except
where (i) no Event of Default has occurred, is continuing or would exist after
giving effect to such transactions, (ii) such transactions do not result in a
Change in Control, and (iii) Borrower is the surviving entity.

 

7.4                                 Indebtedness.  Create, incur, assume,
guarantee or be or remain liable with respect to any Indebtedness other than
Permitted Indebtedness or take any actions which impose on Borrower an
obligation to prepay any Indebtedness, except Indebtedness to Bank.

 

7.5                                 Encumbrances.  Create, incur, assume or
allow any Lien with respect to any of the Collateral, or assign or otherwise
convey any right to receive income, including the sale of any Accounts except
for Permitted Liens.

 

7.6                                 Distributions.  Pay any dividends or make
any other distribution or payment on account of or in redemption, retirement or
purchase of any capital stock, except that Borrower may (i) repurchase the stock
of former employees pursuant to stock repurchase agreements as long as an Event
of Default does not exist prior to such repurchase or would not exist after
giving effect to such repurchase, and (ii) repurchase the stock of former
employees pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees to Borrower regardless of whether an
Event of Default exists.

 

7.7                                 Investments.  Directly or indirectly acquire
or own, or make any Investment in or to any Person other than Permitted
Investments or suffer or permit any Subsidiary to be a party to, or be bound by,
an agreement that restricts such Subsidiary from paying dividends or otherwise
distributing property to Borrower.

 

7.8                                 Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower except for transactions upon fair and reasonable terms
that are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.

 

7.9                                 Subordinated Debt.  Make any payment in
respect of any Subordinated Debt, or permit any of its Subsidiaries to make any
such payment, except in compliance with the terms of such Subordinated Debt, or
amend any provision affecting Bank’s rights contained in any documentation
relating to the Subordinated Debt without Bank’s prior written consent.

 

7.10                           Inventory and Equipment.  Store the Inventory or
the Equipment with a bailee, warehouseman, or similar third party unless the
third party has been notified of Bank’s security interest and Bank (a) has
received an acknowledgment from the third party that it is holding or will hold
the Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment. 
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice and as to
which Bank files a financing statement, or takes other action, where needed to
perfect its security interest.

 

7.11                           No Investment Company; Margin Regulation.  Become
or be controlled by an “investment company,” within the meaning of the
Investment Company Act of 1940, or become principally engaged in, or undertake
as one of its important activities, the business of extending credit for the
purpose of purchasing or carrying margin stock, or use the proceeds of any
Credit Extension for such purpose.

 

8.                                       EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1                                 Payment Default.  If Borrower fails to pay
any of the Obligations when due;

 

15

--------------------------------------------------------------------------------


 

8.2                                 Covenant Default.

 

(a)                                  If Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement; or

 

(b)                                 If Borrower fails or neglects to perform or
observe any other material term, provision, condition, covenant contained in
this Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such
default within ten (10) days after Borrower receives notice thereof or any
officer of Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;

 

8.3                                 Defective Perfection.  If Bank shall receive
at any time following the Closing Date an SOS Report indicating that except for
Permitted Liens, Bank’s security interest in the Collateral is not prior to all
other security interests or Liens of record reflected in such SOS Report;

 

8.4                                 Material Adverse Effect.  If there occurs
any circumstance or circumstances that could have a Material Adverse Effect;

 

8.5                                 Attachment.  If any material portion of The
Collateral is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within ten
(10) days, or if Borrower is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien or encumbrance upon any
material portion of The Collateral, or if a notice of lien, levy, or assessment
is filed of record with respect to any of The Collateral by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after Borrower receives notice thereof, provided that none
of the foregoing shall constitute an Event of Default where such action or event
is stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);

 

8.6                                 Insolvency.  If Borrower becomes insolvent,
or if an Insolvency Proceeding is commenced by Borrower, or if an Insolvency
Proceeding is commenced against Borrower and is not dismissed or stayed within
thirty (30) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);

 

8.7                                 Other Agreements.  If there is a default or
other failure to perform in any agreement to which Borrower is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised that could have a Material Adverse Effect;

 

8.8                                 Subordinated Debt.  If Borrower makes any
payment on account of Subordinated Debt, except to the extent such payment is
allowed under any subordination agreement entered into with Bank;

 

8.9                                 Judgments.  If a judgment or judgments for
the payment of money in an amount, individually or in the aggregate, of at least
One Million Dollars ($1,000,000) shall be rendered against Borrower and shall
remain unsatisfied and unstayed (for example, pending an appeal) for a period of
ten (10) days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment); or

 

8.10                           Misrepresentations.  If any material
misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth herein or in any certificate delivered to
Bank by any Responsible Officer pursuant to this Agreement or to induce Bank to
enter into this Agreement or any other Loan Document.

 

16

--------------------------------------------------------------------------------


 

9.                                       BANK’S RIGHTS AND REMEDIES.

 

9.1                                 Rights and Remedies.  Upon the occurrence
and during the continuance of an Event of Default, Bank may, at its election,
without notice of its election and without demand, do any one or more of the
following, all of which are authorized by Borrower:

 

(a)                                  Upon written notice to Borrower, declare
all Obligations, whether evidenced by this Agreement, by any of the other Loan
Documents, or otherwise, immediately due and payable (provided that upon the
occurrence of an Event of Default described in Section 8.6, all Obligations
shall become immediately due and payable without any action by Bank);

 

(b)                                 Demand that Borrower  (i) deposit cash with
Bank in an amount equal to the amount of any Letters of Credit remaining
undrawn, as collateral security for the repayment of any future drawings under
such Letters of Credit, and (ii) pay in advance all Letter of Credit fees
scheduled to be paid or payable over the remaining term of the Letters of
Credit, and Borrower shall promptly deposit and pay such amounts;

 

(c)                                  Cease advancing money or extending credit
to or for the benefit of Borrower under this Agreement or under any other
agreement between Borrower and Bank;

 

(d)                                 Settle or adjust disputes and claims
directly with account debtors for amounts, upon terms and in whatever order that
Bank reasonably considers advisable;

 

(e)                                  Make such payments and do such acts as Bank
considers necessary or reasonable to protect its security interest in the
Collateral.  Borrower agrees to assemble the Collateral if Bank so requires, and
to make the Collateral available to Bank as Bank may designate.  Borrower
authorizes Bank to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any encumbrance, charge, or lien which in
Bank’s determination appears to be prior or superior to its security interest
and to pay all expenses incurred in connection therewith.  With respect to any
of Borrower’s owned premises, Borrower hereby grants Bank a license to enter
into possession of such premises and to occupy the same, without charge, in
order to exercise any of Bank’s rights or remedies provided herein, at law, in
equity, or otherwise;

 

(f)                                    Set off and apply to the Obligations any
and all (i) balances and deposits of Borrower held by Bank, and
(ii) indebtedness at any time owing to or for the credit or the account of
Borrower held by Bank;

 

(g)                                 Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral.

 

(h)                                 Sell the Collateral at either a public or
private sale to a third party, or both, by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate.  Bank may sell the Collateral without giving any warranties as to
the Collateral.  Bank may specifically disclaim any warranties of title or the
like.  This procedure will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral.  If Bank sells any of the
Collateral upon credit, Borrower will be credited only with payments actually
made by the purchaser, received by Bank, and applied to the indebtedness of the
purchaser.  If the purchaser fails to pay for the Collateral, Bank may resell
the Collateral and Borrower shall be credited with the proceeds of the sale;

 

(i)                                     Bank may credit bid and purchase at any
public sale;

 

(j)                                     Apply for the appointment of a receiver,
trustee, liquidator or conservator of the Collateral, without notice and without
regard to the adequacy of the security for the Obligations and without regard to
the solvency of Borrower, any guarantor or any other Person liable for any of
the Obligations; and

 

17

--------------------------------------------------------------------------------


 

(k)                                  Any deficiency that exists after
disposition of the Collateral as provided above will be paid immediately by
Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2                                 Power of Attorney.  Effective only upon the
occurrence and during the continuance of an Event of Default, Borrower hereby
irrevocably appoints Bank (and any of Bank’s designated officers, or employees)
as Borrower’s true and lawful attorney to:  (a) send requests for verification
of Accounts or notify account debtors of Bank’s security interest in the
Accounts; (b) endorse Borrower’s name on any checks or other forms of payment or
security that may come into Bank’s possession; (c) sign Borrower’s name on any
invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (d) dispose of any Collateral; (e) make, settle, and
adjust all claims under and decisions with respect to Borrower’s policies of
insurance that relate to Collateral; (f) settle and adjust disputes and claims
respecting the accounts directly with account debtors, for amounts and upon
terms which Bank determines to be reasonable; and (g) to file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of Borrower
where permitted by law; provided Bank may exercise such power of attorney to
sign the name of Borrower on any of the documents described in clause (g) above,
regardless of whether an Event of Default has occurred.  The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions hereunder is terminated.

 

9.3                                 Accounts Collection.  At any time after the
occurrence and during the continuance of an Event of Default, Bank may notify
any Person owing funds to Borrower of Bank’s security interest in such funds and
verify the amount of such Account.  Borrower shall collect all amounts owing to
Borrower for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.

 

9.4                                 Bank Expenses.  If Borrower fails to pay any
amounts or furnish any required proof of payment due to third persons or
entities, as required under the terms of this Agreement, then Bank may do any or
all of the following after reasonable notice to Borrower:  (a) make payment of
the same or any part thereof; (b) set up such reserves under the Revolving Line
as Bank reasonably deems necessary to protect Bank from the exposure created by
such failure; or (c) obtain and maintain insurance policies of the type
discussed in Section 6.5 of this Agreement, and take any action with respect to
such policies as Bank deems prudent.  Any amounts so paid or deposited by Bank
shall, upon written notice to Borrower, constitute Bank Expenses, shall be
immediately due and payable, and shall bear interest at the then applicable rate
hereinabove provided, and shall be secured by the Collateral.  Any payments made
by Bank shall not constitute an agreement by Bank to make similar payments in
the future or a waiver by Bank of any Event of Default under this Agreement.

 

9.5                                 Bank’s Liability for Collateral.  Bank has
no obligation to clean up or otherwise prepare the Collateral for sale.  All
risk of loss, damage or destruction of the Collateral shall be borne by Borrower
unless such loss damage or destruction is caused by Bank’s negligence or willful
misconduct.

 

9.6                                 No Obligation to Pursue Others.  Bank has no
obligation to attempt to satisfy the Obligations by collecting them from any
other Person liable for them and Bank may release, modify or waive any
collateral provided by any other Person to secure any of the Obligations, all
without affecting Bank’s rights against Borrower.  Borrower waives any right it
may have to require Bank to pursue any other Person for any of the Obligations.

 

9.7                                 Remedies Cumulative.  Bank’s rights and
remedies under this Agreement, the Loan Documents, and all other agreements
shall be cumulative.  Bank shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by Bank of one right or remedy shall be deemed an election, and no
waiver by Bank of any Event of Default on Borrower’s part shall be deemed a
continuing waiver.  No delay by Bank shall constitute a waiver, election, or
acquiescence by it.  No waiver by Bank

 

18

--------------------------------------------------------------------------------


 

shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given.  Borrower expressly agrees that this Section may
not be waived or modified by Bank by course of performance, conduct, estoppel or
otherwise.

 

9.8                                 Demand; Protest.  Except as otherwise
provided in this Agreement, Borrower waives demand, protest, notice of protest,
notice of default or dishonor and any other notices relating to the Obligations
(except for notices of payment and nonpayment).

 

10.                                 NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:

 

ARRAY BIOPHARMA, INC.

 

 

3200 Walnut Street

 

 

Boulder, CO 80301

 

 

Attn: Chief Financial Officer

 

 

FAX: (303) 381-6697

 

 

 

With a copy to:

 

ARRAY BIOPHARMA, INC.

 

 

3200 Walnut Street

 

 

Boulder, CO 80301

 

 

Attn: General Counsel

 

 

FAX: (303) 386-1290

 

 

 

If to Bank:

 

Comerica Bank

 

 

2321 Rosecrans Ave., Suite 5000

 

 

El Segundo, CA 90245

 

 

Attn: Manager

 

 

FAX: (310) 297-2290

 

 

 

with a copy to:

 

Comerica Bank

 

 

10500 NE 8th Street, Ste 1905

 

 

Bellevue, WA 98004

 

 

Attn: Jeff Roberts – Vice President

 

 

FAX: (425) 452-2510

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.                                 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF
THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF
THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL

 

19

--------------------------------------------------------------------------------


 

OR WRITTEN), OR ACTION OF ANY OF THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO
HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR BORROWER, EXCEPT BY
A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM.

 

12.                                 REFERENCE PROVISION.

 

The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in Section 11 of this Agreement, but
the availability of that process is in doubt because of the opinion of the
California Court of Appeal in Grafton Partners LP v. Superior Court, 9
Cal.Rptr.3d 511.   This Reference Provision will be applicable until the
California Supreme Court completes its review of that case, and will continue to
be applicable if either that court or a California Court of Appeal publishes a
decision holding that a pre-dispute Jury Trial Waiver provision similar to that
contained in the Loan Documents is invalid or unenforceable.  Delay in
requesting appointment of a referee pending review of any such decision, or
participation in litigation pending review, will not be deemed a waiver of this
Reference Provision.

 

12.1                           Mechanics.

 

(a)                                  Other than (i) nonjudicial foreclosure of
security interests in real or personal property,  (ii) the appointment of a
receiver or (iii) the exercise of other provisional remedies (any of which may
be initiated pursuant to applicable law), any controversy, dispute or claim
(each, a “Claim”) between the parties arising out of or relating to this
Agreement or any other document, instrument or agreement between the Bank and
the undersigned (collectively in this Section, the “Loan Documents”), will be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding.  Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court or
Federal District Court in the County or District where venue is otherwise
appropriate under applicable law (the “Court”).

 

(b)                                 The referee shall be a retired Judge or
Justice selected by mutual written agreement of the parties.  If the parties do
not agree, the referee shall be selected by the Presiding Judge of the Court (or
his or her representative).  A request for appointment of a referee may be heard
on an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  The referee shall be appointed
to sit with all the powers provided by law.  Each party shall have one
peremptory challenge pursuant to CCP §170.6.  Pending appointment of the
referee, the Court has power to issue temporary or provisional remedies.

 

(c)                                  The parties agree that time is of the
essence in conducting the reference proceedings.  Accordingly, the referee shall
be requested to (a) set the matter for a status and trial-setting conference
within fifteen (15) days after the date of selection of the referee, (b) if
practicable, try all issues of law or fact within ninety (90) days after the
date of the conference and (c) report a statement of decision within twenty (20)
days after the matter has been submitted for decision.  Any decision rendered by
the referee will be final, binding and conclusive, and judgment shall be entered
pursuant to CCP §644.

 

(d)                                 The referee will have power to expand or
limit the amount and duration of discovery.   The referee may set or extend
discovery deadlines or cutoffs for good cause, including a party’s failure to
provide requested discovery for any reason whatsoever.  Unless otherwise
ordered, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service.  All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

 

12.2                           Procedures.  Except as expressly set forth in
this Agreement, the referee shall determine the manner in which the reference
proceeding is conducted including the time and place of hearings, the order of
presentation of evidence, and all other questions that arise with respect to the
course of the reference proceeding.  All proceedings and hearings conducted
before the referee, except for trial, shall be conducted without a court
reporter, except that when any party so requests, a court reporter will be used
at any hearing conducted before the referee, and the referee will be provided a
courtesy copy of the transcript.  The party making such a request shall

 

20

--------------------------------------------------------------------------------


 

have the obligation to arrange for and pay the court reporter.  Subject to the
referee’s power to award costs to the prevailing party, the parties will equally
share the cost of the referee and the court reporter at trial.

 

12.3                           Application of Law.  The referee shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California.  The rules of evidence applicable to
proceedings at law in the State of California will be applicable to the
reference proceeding.  The referee shall be empowered to enter equitable as well
as legal relief, provide all temporary or provisional remedies, enter equitable
orders that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication .  The referee shall issue a decision at the close of
the reference proceeding which disposes of all claims of the parties that are
the subject of the reference.  The referee’s decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court.  The parties reserve the right to appeal from the final
judgment or order or from any appealable decision or order entered by the
referee.  The parties reserve the right to findings of fact, conclusions of
laws, a written statement of decision, and the right to move for a new trial or
a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

12.4                           Repeal.  If the enabling legislation which
provides for appointment of a referee is repealed (and no successor statute is
enacted), any dispute between the parties that would otherwise be determined by
reference procedure will be resolved and determined by arbitration.  The
arbitration will be conducted by a retired judge or Justice, in accordance with
the California Arbitration Act §1280 through §1294.2 of the CCP as amended from
time to time.  The limitations with respect to discovery set forth above shall
apply to any such arbitration proceeding.

 

12.5                           THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY, AND THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN
AGREEING TO THIS REFERENCE PROVISION.  AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY
AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE
PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS
RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

13.                                 GENERAL PROVISIONS.

 

13.1                           Successors and Assigns.  This Agreement shall
bind and inure to the benefit of the respective successors and permitted assigns
of each of the parties and shall bind all Persons who become bound as a debtor
to this Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion.  Bank shall
have the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

 

13.2                           Indemnification.  Borrower shall defend,
indemnify and hold harmless Bank and its officers, employees, and agents
against:  (a) all obligations, demands, claims, and liabilities claimed or
asserted by any other party in connection with the transactions contemplated by
this Agreement; and (b) all losses or Bank Expenses in any way suffered,
incurred, or paid by Bank, its officers, employees and agents as a result of or
in any way arising out of, following, or consequential to transactions between
Bank and Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

 

13.3                           Time of Essence.  Time is of the essence for the
performance of all obligations set forth in this Agreement.

 

13.4                           Severability of Provisions.  Each provision of
this Agreement shall be severable from every other provision of this Agreement
for the purpose of determining the legal enforceability of any specific
provision.

 

21

--------------------------------------------------------------------------------


 

13.5                           Amendments in Writing, Integration.  All
amendments to or terminations of this Agreement or the other Loan Documents must
be in writing.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement and the other Loan Documents, if any, are
merged into this Agreement and the Loan Documents.

 

13.6                           Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.

 

13.7                           Survival.  All covenants, representations and
warranties made in this Agreement shall continue in full force and effect so
long as any Obligations remain outstanding or Bank has any obligation to make
any Credit Extension to Borrower.  The obligations of Borrower to indemnify Bank
with respect to the expenses, damages, losses, costs and liabilities described
in Section 13.2 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Bank have run.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

ARRAY BIOPHARMA, INC.

 

 

 

By:

/s/ R. Michael Carruthers

 

 

Title:

CFO

 

 

 

 

COMERICA BANK

 

 

 

By:

 

 

 

Title:

 

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

DEBTOR

ARRAY BIOPHARMA, INC.

 

 

SECURED PARTY:

COMERICA BANK

 

EXHIBIT A

 

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)                                  all accounts (including
health-care-insurance receivables), cash, deposit accounts, documents (including
negotiable documents), equipment (including all accessions and additions
thereto), fixed assets, payment intangibles, goods (including fixtures),
inventory (i.e. all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and the content of all of Debtor’s books and records with respect
to any of the foregoing, and that portion of the content of all the computers
and equipment containing said books and records;

 

(b)                                 any and all cash proceeds and/or noncash
proceeds of any of the foregoing, including, without limitation, insurance
proceeds, and all supporting obligations and the security therefor or for any
right to payment.  All terms above have the meanings given to them in the
California Uniform Commercial Code, as amended or supplemented from time to
time, including revised Division 9 of the Uniform Commercial Code-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative
July 1, 2001.

 

The Collateral shall not include any copyrights, patents, trademarks,
servicemarks and applications therefor, now owned or hereafter acquired, or any
claims for damages by way of any past, present and future infringement of any of
the foregoing (collectively, the “Intellectual Property”); provided, however,
that the Collateral shall include all accounts and general intangibles that
consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the foregoing (the “Rights to
Payment”).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TECHNOLOGY & LIFE SCIENCES DIVISION

 

LOAN ANALYSIS

 

LOAN ADVANCE/PAYDOWN REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS [3:00* P.M., Pacific Time/ 3:30 P.M. Eastern
Time]

 

DEADLINE FOR EQUIPMENT ADVANCES IS [3:00 P.M., Pacific Time/ 3:30 P.M. Eastern
Time ]**

 

DEADLINE FOR WIRE TRANSFERS IS [1:30 P.M., Pacific Time/ 3:30 P.M. Eastern Time]

 

[*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
Pacific Time]

 

**Subject to 3 day advance notice.

 

To: Loan Analysis

DATE:

 

 

TIME:

 

 

FAX #: (650) 846-6840

 

 

 

FROM:

ARRAY BIOPHARMA, INC.

 

TELEPHONE REQUEST (For Bank Use Only):

 

Borrower’s Name

 

FROM:

 

 

The following person is authorized to request the loan payment

 

Authorized Signer’s Name

transfer/loan advance on the designated account and is known to me.

FROM:

 

 

 

 

 

Authorized Signer’s Name

Authorized Request & Phone #

PHONE #:

 

 

 

 

 

 

Received by (Bank) & Phone #

FROM ACCOUNT#:

 

 

(please include Note number, if applicable)

 

TO ACCOUNT #:

 

Authorized Signature (Bank)

(please include Note number, if applicable)

 

 

 

REQUESTED  TRANSACTION TYPE

REQUESTED DOLLAR AMOUNT

For Bank Use Only

 

 

 

PRINCIPAL INCREASE* (ADVANCE)

$

 

 

Date Rec’d:

PRINCIPAL PAYMENT (ONLY)

$

 

 

Time:

 

 

Comp. Status:

YES

NO

OTHER INSTRUCTIONS:

 

Status Date:

 

 

Time:

 

 

Approval:

 

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
telephone request for and advance confirmed by this Borrowing Certificate,
including without limitation the representation that Borrower has paid for and
owns the equipment financed by the Bank; provided, however, that those
representations and warranties the date expressly referring to another date
shall be true, correct and complete in all material respects as of such date.

 

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE?  (PLEASE CIRCLE ONE

YES

NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

 

 

OUTGOING WIRE TRANSFER INSTRUCTIONS

Fed Reference Number

Bank Transfer Number

 

The items marked with an asterisk (*) are required to be completed.

 

*Beneficiary Name

 

*Beneficiary Account Number

 

*Beneficiary Address

 

Currency Type

US DOLLARS ONLY

 

--------------------------------------------------------------------------------


 

*ABA Routing Number (9 Digits)

 

*Receiving Institution Name

 

*Receiving Institution Address

 

*Wire Account

$

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:

COMERICA BANK

 

 

FROM:

ARRAY BIOPHARMA, INC.

 

The undersigned authorized officer of ARRAY BIOPHARMA, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending                                 with
all required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct as of the
date hereof.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 20 days

 

Yes

 

No

 

Annual (CPA Audited)

 

Within 5 days of SEC 10-K filing requirements

 

Yes

 

No

 

10K and 10Q

 

Within 5 days of filing

 

Yes

 

No

 

Cash Balance Certificate

 

Monthly within 5 days plus daily real time monitoring

 

Yes

 

No

 

Compliance Cert.

 

Monthly within 20 days AND w/in 5 days of SEC 10-Q filing requirements

 

Yes

 

No

 

A/R Audit

 

Initial and Semi-Annual

 

Yes

 

No

 

 

 

 

 

 

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Measured on a Daily Basis:

 

 

 

 

 

 

 

Minimum unrestricted Cash at Bank:

 

 

 

 

 

 

 

If total Cash is at least $30,000,000

 

$

2,000,000

 

$

 

 

Yes

 

No

 

If total Cash is less than $30,000,000 but

 

 

 

 

 

 

 

 

 

 

greater than $25,000,000

 

$

8,500,000

 

$

 

 

Yes

 

No

 

If total Cash is less than $25,000,000

 

$

17,000,000

 

$

 

 

Yes

 

No

 

Minimum total Cash

 

$

20,000,000

 

$

 

 

Yes

 

No

 

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

SIGNATURE

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

Date:

 

 

 

TITLE

 

 

 

 

 

Compliance Status

Yes

No

 

 

 

 

 

 

DATE

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIBOR ADDENDUM

 

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCEPTIONS

 

 

Permitted Indebtedness  (Section 1.1)

 

 

• Letter of Credit #00336085 issued by Bank One in favor of Amgen: $1,873,245.82

 

• Letter of Credit #00336083 issued by Bank One in favor of Pratt: $54,432.00

 

• Letter of Credit #00336083 issued by Bank One in favor of Pratt: $52,000.00

 

Permitted Investments  (Section 1.1)

 

• JP Morgan Chase Checking Account (has a Money Market overnight sweep attached
to it)

• JP Morgan Chase Liquidity Account  (Money Market Collateral account for
current L/C’s)

• Lehman Brothers

• Reliance Trust Deferred Compensation Plan

• Deutsche Bank Alex Brown Clearing account for employee stock option
transactions

 

Permitted Liens  (Section 1.1)

 

2003 Chevy Van (Model CUTA) financed through GMAC, 60 mths 0% interest,
effective4/03

 

Prior Names  (Section 5.5)

 

None.

 

Litigation  (Section 5.6)

 

None.

 

Inbound Licenses  (Section 5.12)

 

None.

 

--------------------------------------------------------------------------------


 

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of ARRAY BIOPHARMA,
INC.; that the following is a true and correct copy of resolutions duly adopted
by the Board of Directors of the Corporation in accordance with its bylaws and
applicable statutes.

 

Copy of Resolutions:

 

Be it Resolved, That:

 

1.                                       Any one (1) of the following
                                           (insert titles only) of the
Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

 

(a)                                  Negotiate and procure loans, letters of
credit and other credit or financial accommodations from Comerica Bank (“Bank”),
a Michigan banking corporation, including, without limitation, that certain Loan
and Security Agreement dated as of June    , 2005, as may subsequently be
amended from time to time.

 

(b)                                 Discount with the Bank, commercial or other
business paper belonging to the Corporation made or drawn by or upon third
parties, without limit as to amount;

 

(c)                                  Purchase, sell, exchange, assign, endorse
for transfer and/or deliver certificates and/or instruments representing stocks,
bonds, evidences of Indebtedness or other securities owned by the Corporation,
whether or not registered in the name of the Corporation;

 

(d)                                 Give security for any liabilities of the
Corporation to the Bank by grant, security interest, assignment, lien, deed of
trust or mortgage upon any real or personal property, tangible or intangible of
the Corporation; and

 

(e)                                  Execute and deliver in form and content as
may be required by the Bank any and all notes, evidences of Indebtedness,
applications for letters of credit, guaranties, subordination agreements, loan
and security agreements, financing statements, assignments, liens, deeds of
trust, mortgages, trust receipts and other agreements, instruments or documents
to carry out the purposes of these Resolutions, any or all of which may relate
to all or to substantially all of the Corporation’s property and assets.

 

2.                                       Said Bank be and it is authorized and
directed to pay the proceeds of any such loans or discounts as directed by the
persons so authorized to sign, whether so payable to the order of any of said
persons in their individual capacities or not, and whether such proceeds are
deposited to the individual credit of any of said persons or not;

 

3.                                       Any and all agreements, instruments and
documents previously executed and acts and things previously done to carry out
the purposes of these Resolutions are ratified, confirmed and approved as the
act or acts of the Corporation.

 

4.                                       These Resolutions shall continue in
force, and the Bank may consider the holders of said offices and their
signatures to be and continue to be as set forth in a certified copy of these
Resolutions delivered to the Bank, until notice to the contrary in writing is
duly served on the Bank (such notice to have no effect on any action previously
taken by the Bank in reliance on these Resolutions).

 

5.                                       Any person, corporation or other legal
entity dealing with the Bank may rely upon a certificate signed by an officer of
the Bank to effect that these Resolutions and any agreement, instrument or
document executed pursuant to them are still in full force and effect and
binding upon the Corporation.

 

1

--------------------------------------------------------------------------------


 

6.                                       The Bank may consider the holders of
the offices of the Corporation and their signatures, respectively, to be and
continue to be as set forth in the Certificate of the Secretary of the
Corporation until notice to the contrary in writing is duly served on the Bank.

 

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

 

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on June    ,
2005.

 

 

 

 

Secretary

 

The Above Statements are Correct.

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2

--------------------------------------------------------------------------------


 

ATTN:  ARRAY BIOPHARMA, INC.

 

USA PATRIOT ACT
NOTICE
OF
CUSTOMER IDENTIFICATION

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

 

WHAT THIS MEANS FOR YOU:  when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you.  We may also ask to see your driver’s license or other identifying
documents.

 

--------------------------------------------------------------------------------


 

COMERICA BANK
Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Revolver)

 

Name(s): ARRAY BIOPHARMA, INC.

Date: June 28, 2005

 

 

$10,000,000.00

 

credited to deposit account No.                    when Advances are requested
or disbursed to Borrower by cashiers check or by wire transfer

 

Amounts paid to others on your behalf:

 

 

$0

 

to Comerica Bank for Loan Fee

 

 

 

 

 

$0

 

to Comerica Bank for Document Fee

 

 

 

 

 

$0

 

to Comerica Bank for accounts receivable audit (estimate)

 

 

 

 

 

$0

 

to Bank counsel fees and expenses

 

 

 

 

 

$0

 

to

 

 

 

 

 

 

 

$0

 

to

 

 

 

 

 

 

 

$10,000,000.00

 

TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

/s/ R. Michael Carruthers

 

 

Signature

 

Signature

 

--------------------------------------------------------------------------------


 

COMERICA BANK
Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Term Loan)

 

Name(s): ARRAY BIOPHARMA, INC.

Date: June 28, 2005

 

 

$10,000,000.00

 

credited to deposit account No.                   when Advances are requested or
disbursed to Borrower by cashiers check or by wire transfer

 

 

 

Amounts paid to others on your behalf:

 

 

$0

 

to Comerica Bank for Loan Fee

 

 

 

 

 

$0

 

to Comerica Bank for Document Fee

 

 

 

 

 

$0

 

to Comerica Bank for accounts receivable audit (estimate)

 

 

 

 

 

$0

 

to Bank counsel fees and expenses

 

 

 

 

 

$0

 

to

 

 

 

 

 

 

 

$0

 

to

 

 

 

 

 

 

 

$10,000,000.00

 

TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

/s/ R. Michael Carruthers

 

 

Signature

 

Signature

 

--------------------------------------------------------------------------------


 

AGREEMENT TO PROVIDE INSURANCE

 

TO:

 

COMERICA BANK

 

Date: June 28, 2005

 

 

Attn: Deni M. Snider, MC 4770

 

 

 

 

75 E. Trimble Road

 

 

 

 

San Jose, CA 95131

 

Borrower: ARRAY BIOPHARMA, INC.

 

In consideration of a loan in the amount of $17,000,000, secured by all tangible
personal property including inventory and equipment.

 

I/We agree to obtain adequate insurance coverage to remain in force during the
term of the loan.

 

I/We also agree to advise the below named agent to add Comerica Bank as lender’s
loss payable on the new or existing insurance policy, and to furnish Bank at
above address with a copy of said policy/endorsements and any subsequent renewal
policies.

 

I/We understand that the policy must contain:

 

1.                                       Fire and extended coverage in an amount
sufficient to cover:

 

(a)                                  The amount of the loan, OR

 

(b)                                 All existing encumbrances, whichever is
greater,

 

But not in excess of the replacement value of the improvements on the real
property.

 

2.                                       Lender’s “Loss Payable” Endorsement
Form 438 BFU in favor of Comerica Bank, or any other form acceptable to Bank.

 

INSURANCE INFORMATION

 

Insurance Co./Agent

Telephone No.:

 

Agent’s Address:

 

 

Signature of Obligor:

/s/ R. Michael Carruthers

 

 

 

 

Signature of Obligor:

 

 

 

 

FOR BANK USE ONLY

 

INSURANCE VERIFICATION: Date:

 

Person Spoken to:

 

Policy Number:

 

Effective From:

 

 To:

 

Verified by:

 

--------------------------------------------------------------------------------


 

COMERICA BANK

 

 

Member FDIC

 

AUTOMATIC DEBIT AUTHORIZATION

 

To:

Comerica Bank

 

Re:

Loan #

 

 

 

You are hereby authorized and instructed to charge account No.
                                    in the name of ARRAY BIOPHARMA, INC.

for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above.

 

 

ý                                    Debit each interest payment as it becomes
due according to the terms of the Loan and Security Agreement and any renewals
or amendments thereof.

 

 

 

ý                                    Debit each principal payment as it becomes
due according to the terms of the Loan and Security Agreement and any renewals
or amendments thereof.

 

 

 

ý                                    Debit each payment for Bank Expenses as it
becomes due according to the terms of the Loan and Security Agreement and any
renewals or amendments thereof.

 

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

Borrower Signature

Date

 

 

 

 

/s/ R. Michael Carruthers

 

June 28, 2005

 

 

 

June    , 2005

 

--------------------------------------------------------------------------------


 

COMERICA BANK

 

 

Member FDIC

 

AUTOMATIC DEBIT AUTHORIZATION

 

To:

Comerica Bank

 

Re:

Loan #

 

 

 

You are hereby authorized and instructed to charge account No.
                                    in the name of ARRAY BIOPHARMA, INC.

for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above.

 

 

ý                                    Debit each interest payment as it becomes
due according to the terms of the Loan and Security Agreement and any renewals
or amendments thereof.

 

 

 

ý                                    Debit each principal payment as it becomes
due according to the terms of the Loan and Security Agreement and any renewals
or amendments thereof.

 

 

 

ý                                    Debit each payment for Bank Expenses as it
becomes due according to the terms of the Loan and Security Agreement and any
renewals or amendments thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

Borrower Signature

Date

 

 

 

 

/s/ R. Michael Carruthers

 

June 28, 2005

 

 

 

June    , 2005

 

--------------------------------------------------------------------------------


 

COMERICA BANK

 

 

COMERICA BANK

 

CLIENT AUTHORIZATION

Fax       (425) 452-2510

 

General Authorization

 

I hereby authorize Comerica Bank to use my company name, logo, and information
relating to our banking relationship in its marketing and advertising campaigns
which is intended for Comerica Bank’s customers, prospects and shareholders.

 

Comerica Bank will forward any advertising or article including client for prior
review and approval.

 

/s/ R. Michael Carruthers

 

 

Signature

 

 

 

 

 

 

 

 

R. Michael Carruthers

CFO

 

 

Printed Name

Title

 

 

 

 

 

 

 

 

Array BioPharma Inc.

 

 

Company

 

 

 

 

 

 

 

 

3200 Walnut St.

 

 

Mailing Address

 

 

 

 

 

 

 

 

Boulder, CO 80301

 

 

City, State, Zip Code

 

 

 

 

 

 

 

 

 

 

 

Phone Number

 

 

 

 

 

 

 

 

 

 

 

Fax Number

 

 

 

 

 

 

 

 

 

 

 

E-Mail

 

 

 

 

 

 

 

 

June 28, 2005

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR

ARRAY BIOPHARMA, INC.

 

 

SECURED PARTY:

COMERICA BANK

 

EXHIBIT A

 

COLLATERAL DESCRIPTION ATTACHMENT
TO UCC NATIONAL FORM FINANCING STATEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)                                  all accounts (including
health-care-insurance receivables), cash, deposit accounts, documents (including
negotiable documents), equipment (including all accessions and additions
thereto), fixed assets, payment intangibles, goods (including fixtures),
inventory (i.e. all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and the content of all of Debtor’s books and records with respect
to any of the foregoing, and that portion of the content of all the computers
and equipment containing said books and records;

 

(b)                                 any and all cash proceeds and/or noncash
proceeds of any of the foregoing, including, without limitation, insurance
proceeds, and all supporting obligations and the security therefor or for any
right to payment.  All terms above have the meanings given to them in the
California Uniform Commercial Code, as amended or supplemented from time to
time, including revised Division 9 of the Uniform Commercial Code-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative
July 1, 2001.

 

The Collateral shall not include any copyrights, patents, trademarks,
servicemarks and applications therefor, now owned or hereafter acquired, or any
claims for damages by way of any past, present and future infringement of any of
the foregoing (collectively, the “Intellectual Property”); provided, however,
that the Collateral shall include all accounts and general intangibles that
consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the foregoing (the “Rights to
Payment”).

 

--------------------------------------------------------------------------------